HEAD, J.
Section 2", Art. 4 of the constitution, ordains : “Each law shall contain but one subject, which shall be clearly expressed in its title, except general appropriation bills, general revenue bills, and bills adopting a code, digest, or revision of statutes ; and no law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only ; but SO’ much thereof as is revived, amended, extended or conferred, shall be re-enacted and published at length.”' The third section of the act entitled, “An act, To amend an act entitled an act to provide for the registration and lien of judgments and decrees for the payment of money,”' approved Feb’y 26, 1889, (Acts 1888-89, p. 60) which seeks to extend “the laws relating to the entry of credits and-satisfaction of mortgages,” to the “entry of credits and satisfaction of the liens created by this act,” clearly offends, both these constitutional limitations. See the. *355authorities cited in brief of appellant’s counsel. See also Miller v. Berry, 101 Ala. 531.
The act is complete and enforceable without said section 3, and that section only will be rejected as unconstitutional.
As the complaint does not, and can not be made to, contain a cause of action, the judgment of the city court will be reversed and a judgment here rendered in favor of the defendant.
Reversed and rendered.